Beck, J.
i. m: under tice to agent, — The decree of the District Court must be affirmed. The evidence establishes to our satisfaction the existence of the lien and notice thereof to the railroad company before payment for the ties. In the contract for the sale of the land, which is foreclosed by the decree, there is an express stipulation that plaintiff shall hold a lien on the ties for the purchase money of the land^ Notice of this lien was given to the agent of the railroad company, who received, inspected and paid for the ties. The agent, through whom payment was made, was fully informed of plaintiff’s-claim and right under the contract, for it was shown tó and read by him. This notice was before the railroad company paid Irwin for the ties. Certainly the notice to the agent authorized to receive and pay for the property binds the company.
The lien of plaintiff was created by contract and bound the property in Irwin’s hands. The railroad company, being a purchaser from him with notice of plaintiff’s rights, takes the property as he held it, subject to the burden of the lien. Hence the views of appellant’s counsel in regard to the necessity of possession in plaintiff to support the lien, and of notice as prescribed by statute to be given by contractors and subcontractors engaged in building railroads, in order to enforce liens thereon, are not applicable to this case. They either apply to liens at the common law or those that are created by statute. We have before us no evidence in support of the tender pleaded by Irwin. What we have said disposes of all other points in the case.
Affirmed.